NO. 07-02-0008-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL D

                                  MARCH 18, 2002
                          ______________________________

                     IN THE MATTER OF THE MARRIAGE OF
                BRANDY S. CAVAZOS AND ROLANDO CAVAZOS
              AND IN THE INTEREST OF K.S.C.AND M.S.C, CHILDREN
                      _________________________________

             FROM THE 110th DISTRICT COURT OF DICKENS COUNTY;

                   NO. 4172; HON. JOHN R. HOLLUMS, PRESIDING
                        _______________________________

                                    DISMISSAL
                         _______________________________

Before BOYD, C.J., and QUINN and REAVIS, JJ.

       Rolando Cavazos (Rolando) appellant, filed his notice of appeal on January 3, 2002.

Accompanying the notice was neither a filing fee of $125.00 or proof of his status as a

pauper.   Consequently, this Court issued a letter, dated January 7, 2002 informing

Rolando of the defect and that the failure to cure same within ten days could result in the

dismissal of the appeal. So too was he told of his need to file a docketing statement within

the same time period. The court has not received the filing fee mentioned above, proof

enabling Rolando to continue his appeal as an indigent (as authorized by the Texas Rules

of Appellate Procedure), or the docketing statement.
      Accordingly, we dismiss the appeal pursuant to Texas Rule of Appellate Procedure

42.3 (c) due to appellant’s failure to pay the filing fee and provide a docketing statement

as previously directed by this Court.



                                                       Per Curiam


Do not publish.




                                            2